IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 5, 2009
                                     No. 08-20202
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JOHN PALMER

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 4:07-CR-205-ALL


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       John Palmer appeals from the district court’s order granting the
Government’s motion pursuant to Sell v. United States, 539 U.S. 166 (2003), to
involuntarily medicate him to render him competent to stand trial on two counts
of assault against a federal agent and two counts of threatening a federal official.
Through counsel, Palmer argues that the district court erred in finding that
involuntary medication is substantially likely to render him competent for trial.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-20202

Palmer has also filed pro se motions to dismiss the charges against him and to
waive counsel and proceed pro se.
      We have jurisdiction to review the district court’s order for involuntary
medication. See Sell, 539 U.S. at 176-77; United States v. White, 431 F.3d 431,
432-33 (5th Cir. 2005). We review for clear error the finding that involuntary
medication is substantially likely to render a defendant competent for trial. See
United States v. Palmer, 507 F.3d 300, 303 (5th Cir. 2007). The psychiatrist
treating Palmer at the Federal Medical Center in Butner, North Carolina,
opined that, based on two studies and the psychiatrist’s personal experience,
there was an 80% chance that involuntary medication would render Palmer
competent for trial. The district court’s finding was plausible in light of the
record as a whole and, thus, is not clearly erroneous. Accordingly, the district
court’s order is AFFIRMED.
      Palmer’s pro se motion to waive counsel and proceed pro se is DENIED
with respect to this appeal, see Godinez v. Moran, 509 U.S. 389, 396-401 (1993),
and we do not address any request by Palmer to proceed pro se before the
district court. Palmer’s pro se motion to dismiss charges is DENIED because he
is represented by counsel and has no right to hybrid representation on appeal.
See United States v. Ogbonna, 184 F.3d 447, 449 n.1 (5th Cir. 1999).




                                       2